Exhibit 10.1

August 26, 2020

Burgundy Technology Acquisition Corporation

PO Box 1093, Boundary Hall, Cricket Square

Grand Cayman KY1-1102

Cayman Islands

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Burgundy Technology Acquisition Corporation, a Cayman Islands
exempted company (the “Company”), and Mizuho Securities USA LLC, as
representative (the “Representative”) of the several underwriters (each. an
“Underwriter” and collectively, the “Underwriters”) relating to an underwritten
initial public offering (the “Public Offering”), of up to 34,500,000 of the
Company’s units (including up to 4,500,000 units that may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one of the Company’s
Class A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”),
and one-half of one warrant. Each whole warrant (each, a “Warrant”) entitles the
holder thereof to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment. The Units shall be sold in the Public Offering pursuant
to a registration statement on Form S-1 (File No. 333-240243) and prospectus
(the “Prospectus”) filed by the Company with the Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the Nasdaq Capital Market. Certain capitalized terms used herein are
defined in Section 13 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Burgundy Technology Sponsor Limited (the “Sponsor”) and the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”), hereby agree with the Company as follows:

1. The Sponsor and each Insider agrees that (A) if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Shares owned by
it, him or her, whether acquired before, in or after the Offering, in favor of
any proposed Business Combination and (ii) not redeem any Shares owned by it,
him or her in connection with such shareholder approval, (B) if the Company
engages in a tender offer in connection with any proposed Business Combination,
it, he or she shall not sell any Shares to the Company in connection therewith
and (C) if the Company seeks shareholder approval of any proposed amendment to
the Articles prior to the consummation of a Business Combination, it, he or she
shall not redeem any Shares owned by it, him or her in connection with such
shareholder approval.



--------------------------------------------------------------------------------

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 18 months from the closing of
the Public Offering (or up to 24 months if such period is extended as described
in the Prospectus), or such later period approved by the Company’s shareholders
in accordance with the Articles, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
ten (10) business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay any taxes (less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the case of clauses (ii) and (iii) above to the Company’s obligations
under Cayman Islands law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Articles (i) that would affect the substance or
timing of the Company’s obligation to allow redemption in connection with the
Business Combination or to redeem 100% of the Offering Shares if the Company
does not complete a Business Combination within the time period described in the
Prospectus or (ii) with respect to any other provision relating to shareholders’
rights or pre-Business Combination activity, unless the Company provides its
public shareholders with the opportunity to redeem their Ordinary Shares upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay any taxes, divided by the number of then outstanding Offering
Shares.

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives any claim such Sponsor or Insider may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever except in each case with respect to the Insider’s
right to a pro rata interest in the proceeds held in the Trust Fund for any
Offering Shares such Sponsor or Insider may hold.

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, Ordinary Shares, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, Ordinary Shares owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
Ordinary Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares

 

2



--------------------------------------------------------------------------------

owned by it, him or her, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii). Each of
the Insiders and the Sponsor acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
Section 3 or Section 7 below, the Company shall announce the impending release
or waiver by press release through a major news service at least two business
days before the effective date of the release or waiver. Any release or waiver
granted shall only be effective two business days after the publication date of
such press release. The provisions of this Section will not apply if the release
or waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company (other than the Company’s independent
public accountants) or (ii) a prospective target business with which the Company
has entered into a letter of intent, confidentiality or other similar agreement
or a Business Combination agreement (a “Target”); provided, however, that such
indemnification of the Company by the Sponsor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a Target do not reduce the amount of funds in the Trust Account
to below (i) $10.05 per share of the Offering Shares or (ii) such lesser amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case, net of the amount of interest earned on the property in
the Trust Account which may be withdrawn to pay taxes, except as to any claims
by a third party (including a Target) who executed a waiver of any and all
rights to seek access to the Trust Account and except as to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. In the event that any
such executed waiver is deemed to be unenforceable against such third party, the
Sponsor shall not be responsible to the extent of any liability for such
third-party claims. The Sponsor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within fifteen (15) days following written receipt of notice of the claim to the
Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense.

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 4,500,000 Units within forty five
(45) days from the date of the Prospectus (and as further described in the
Prospectus) to the full extent, the Sponsor agrees to forfeit, at no cost, a
number of Founder Shares in the aggregate equal to 1,125,000 multiplied by a
fraction, (i) the numerator of which is 4,500,000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 4,500,000.

 

3



--------------------------------------------------------------------------------

Founder Shares of the Company being forfeited shall take effect as surrenders
for no consideration of such Founder Shares as a matter of Cayman Islands law.
The forfeiture will be adjusted to the extent that the over-allotment option is
not exercised in full by the Underwriters so that the Founder Shares will
represent 20% of the Company’s issued and outstanding Shares after the Public
Offering. The Initial Shareholders further agree that to the extent that the
size of the Public Offering is increased or decreased, the Company will effect a
capitalization or share repurchase or redemption or other appropriate mechanism,
as applicable, immediately prior to the consummation of the Public Offering in
such amount as to maintain the ownership of the Initial Shareholders prior to
the Public Offering at 20% of the Company’s issued and outstanding Shares upon
the consummation of the Public Offering (excluding the Ordinary Shares
underlying the Units that the Sponsor and an affiliate of the Sponsor have
indicated an interest to purchase in the Public Offering and assuming the
Initial Shareholders do not purchase any other Units in the Public Offering). In
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 4,500,000 in the numerator and denominator of the
formula in the first sentence of this Section 5 shall be changed to a number
equal to 15% of the number of Ordinary Shares included in the Units issued in
the Public Offering and (B) the reference to 1,125,000 in the formula set forth
in this Section 5 shall be adjusted to such number of Founder Shares that the
Sponsor would have to return to the Company in order to hold (with all of the
Initial Shareholders) an aggregate of 20% of the Company’s issued and
outstanding Shares after the Public Offering (excluding the Ordinary Shares
underlying the Units that the Sponsor and an affiliate of the Sponsor have
indicated an interest to purchase in the Public Offering and assuming the
Initial Shareholders do not purchase any other Units in the Public Offering).

6. (a) Each officer of the Company hereby agrees not to become an officer or
director of any other any other special purpose acquisition company with a class
of securities registered under the Exchange Act until the Company has entered
into a definitive agreement regarding an initial Business Combination or unless
the Company has failed to complete a Business Combination within eighteen
(18) months from the closing of the Public Offering (or up to 24 months if such
period is extended as described in the Prospectus), or such later period
approved by the Company’s shareholders in accordance with the Articles.

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
Sections 1, 2, 3, 4, 5, 6(a), , 7(a), 7(b), 8, 9 and 10, as applicable, of this
Letter Agreement; (ii) monetary damages may not be an adequate remedy for such
breach; and (iii) the non-breaching party shall be entitled to seek injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares (or Ordinary Shares issuable upon
conversion thereof) until the earlier of (A) one (1) year after the completion
of the Company’s initial Business Combination or (B) subsequent to the initial
Business Combination, (x) if the last reported sale price of the Ordinary Shares
equals or exceeds $12.00 per share (as adjusted for share subdivisions, share
consolidations, share capitalizations, rights issuances, reorganizations,
recapitalizations and the like) for any twenty (20) trading days within any
thirty (30)-trading day period commencing at least one hundred and fifty
(150) days after the Company’s initial Business Combination, or (y) the date
following the completion of the initial Business Combination on which the
Company completes a liquidation, merger, share exchange, reorganization or other
similar transaction that results in all of the shareholders having the right to
exchange their Ordinary Shares for cash, securities or other property (the
“Founder Shares Lock-up Period”).

 

4



--------------------------------------------------------------------------------

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Units (or Ordinary Shares issued or issuable upon the
exercise of the warrants underlying the Private Placement Units), until thirty
(30) days after the completion of a Business Combination (the “Private Placement
Units Lock-up Period”, together with the Founder Shares Lock-up Period, the
“Lock-up Periods”).

(c) Notwithstanding the provisions set forth in Sections 8(a) and (b), Transfers
of the Founder Shares, Private Placement Units and Ordinary Shares issued or
issuable upon the exercise or conversion of the warrants underlying the Private
Placement Units or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
Section 7(c)), are permitted: (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, or
any affiliates of the Sponsor; (b) in the case of an individual, by gift to a
member of one of the members of the individual’s immediate family or to a trust,
the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (c) in the
case of an individual, by virtue of laws of descent and distribution upon death
of any of the Company’s officers or directors, the Initial Shareholders, or
affiliates of the Sponsor; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with any forward purchase agreement or similar arrangements or in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the shares or warrants were originally
purchased; (f) transfers in the event of the Company’s liquidation prior to the
completion of an initial Business Combination; (g) by virtue of the laws of
Jersey, Channel Islands or the Sponsor’s memorandum and articles of articles of
association (as the same may be amended and restated from time to time) upon
dissolution of the Sponsor; (h) in the event of the Company’s liquidation,
merger, share exchange, reorganization or other similar transaction which
results in all of the Company’s shareholders having the right to exchange their
Ordinary Shares for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; or (i) any pledge of
any Units, Ordinary Shares, Founder Shares, Warrants or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares owned by
the Sponsor following the Business Combination (or any agreement to grant such
lien), in each case, in connection with any financing provided to the Sponsor;
provided, however, that in the case of clauses (a) through (e) or (g), these
permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions herein and by the same
agreements entered into by the Company’s director, officer or the Sponsor, as
applicable, with respect to such securities (including provisions relating to
voting, the trust account and liquidation distributions described in the
Prospectus).

(d) Each of the Insiders and the Sponsor acknowledges and agrees that, prior to
the effective date of any release or waiver, of the restrictions set forth in
this Section 7, the Company shall announce the impending release or waiver by
press release through a major news service at least two (2) business days before
the effective date of the release or waiver. Any

 

5



--------------------------------------------------------------------------------

release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this Section will not
apply if the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

8. Each of the Insiders agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of an Insider as
a director or officer (as applicable), each Insider agrees that he or she will
not, prior to the consummation of the Business Combination, without the prior
express written consent of the Company, (i) use for the benefit of the
undersigned or to the detriment of the Company or (ii) disclose to any third
party (unless required by law or governmental authority), any information
regarding a potential target of the Company that is not generally known by
persons outside of the Company, the Sponsor, or their respective affiliates.

9. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with any of the Insiders of the Company or their affiliates, such
transaction must be approved by a majority of the Company’s disinterested
directors and the Company must obtain an opinion from an independent investment
banking firm or another independent entity that commonly renders valuation
opinions for the type of company that the Company is seeking to acquire that
such Business Combination is fair to the Company’s unaffiliated shareholders
from a financial point of view.

10. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it or he has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it or he is not currently
a defendant in any such criminal proceeding.

11. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement or
cash payments prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the amounts
described in the Prospectus under the heading “Summary – The Offering – Limited
payments to insiders.”

 

6



--------------------------------------------------------------------------------

12. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

13. As used herein: (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination involving the Company, with one or more businesses or entities; (ii)
“Shares” shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean (a) the 8,625,000 of the Company’s Class B
ordinary shares, par value $0.0001 per share, initially issued to the Sponsor
(up to 1,125,000 Shares of which are subject to complete or partial forfeiture
by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.002 per share,
prior to the consummation of the Public Offering; (iv) “Initial Shareholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v) “Private
Placement Units” shall mean 950,000 Units (or up to 1,092,500 Units if the
over-allotment option in connection with the Public Offering is exercised in
full) which the Sponsor has agreed to purchase for an aggregate purchase price
of $9,500,000, or $10.00 per Unit, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (vi) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering shall be deposited; and (viii)
“Transfer” shall mean the (a) sale or assignment of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b); and (ix) “Articles” shall mean the Company’s memorandum and
articles of association, as the same may be amended and restated from time to
time.

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

15. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this Section shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 

7



--------------------------------------------------------------------------------

16. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

17. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

18. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

19. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

20. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

21. A party hereto shall not be liable for any breaches or misrepresentations
contained in this Letter Agreement by any other party to this Letter Agreement
(including, for the avoidance of doubt, any Insider with respect to any other
Insider), and no party shall be liable or responsible for the obligations of
another party, including, without limitation, indemnification obligations and
notice obligations.

22. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that Section 5 of this Letter Agreement shall survive such liquidation.

 

8



--------------------------------------------------------------------------------

23. The Company, the Sponsor and each Insider hereby acknowledge and agree that
each of the Underwriters is a third-party beneficiary of this Letter Agreement
and will rely upon the agreements, representations and warranties set forth
herein in proceeding with the Offering. Nothing contained herein shall be deemed
to render any Underwriter a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

Sincerely, BURGUNDY TECHNOLOGY SPONSOR LIMITED By:  

/s/ James Scott Mackey

  Name: James Scott Mackey   Title: Director By:  

/s/ Leo Apotheker

  Name: Leo Apotheker   Title: Chief Executive Officer and Chairman By:  

/s/ James Scott Mackey

  Name: James Scott Mackey   Title: Chief Executive Officer, Chief Financial
Officer, Secretary and Director By:  

/s/ Franck Cohen

  Name: Franck Cohen   Title: Director By:  

/s/ Hervé Couturier

  Name: Hervé Couturier   Title: Director By:  

/s/ Raj Dani

  Name: Raj Dani   Title: Director By:  

/s/ Melissa Di Donato Roos

  Name: Melissa Di Donato Roos   Title: Director

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: BURGUNDY TECHNOLOGY ACQUISITION CORPORATION By:  

/s/ James Scott Mackey

  Name: James Scott Mackey   Title: Chief Executive Officer, Chief Financial
Officer and Secretary

[Signature Page to Letter Agreement]